People v Maher (2018 NY Slip Op 00569)





People v Maher


2018 NY Slip Op 00569


Decided on January 31, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
SHERI S. ROMAN
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX, JJ.


2014-02393
 (Ind. No. 11032/10)

[*1]The People of the State of New York, respondent,
vAngelo Maher, appellant.


Paul Skip Laisure, New York, NY (David P. Greenberg of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Rhea A. Grob of counsel; Robert Ho on the memorandum) for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Danny Chun, J.), rendered February 20, 2013, convicting him of attempted assault in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant was convicted, upon his plea of guilty, of attempted assault in the second degree. On appeal, the defendant contends that an order of protection, issued upon his conviction, should be vacated. However, the defendant's contentions regarding the order of protection are unpreserved for appellate review, since he did not raise them at the time of sentencing or move to amend the order of protection (see CPL 470.05[2]; People v Nieves, 2 NY3d 310, 315-317; People v Perry, _____ AD3d _____, 2017 NY Slip Op 08539 [2d Dept 2017]; People v Kennedy, 151 AD3d 1079; People v Mitchell, 142 AD3d 1185; People v O'Connor, 136 AD3d 945), and we decline to review them in the exercise of our interest of justice jurisdiction.
CHAMBERS, J.P., ROMAN, COHEN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court